          Case 1:19-cv-11234-PAE Document 34 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREGORY BOECKEL,

                                          Plaintiff,                    19 Civ. 11234 (PAE)
                        -v-
                                                                            ORDER
 LONG ISLAND RAILROAD COMPANY,

                                          Defendant.


PAUL A. ENGELMAYER, District Judge:

       The joint pretrial order and motions in limine are presently due January 17, 2021. As the

Court is closed on January 17 and 18, 2021, the joint pretrial order and motions in limine are due

January 19, 2021. The parties are also instructed to file on that day a short letter indicating

whether both parties consent to a bench trial. If the answer is no, that letter should not indicate

which party or parties did not consent.




                                                               PaJA.�
       SO ORDERED.

                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge

Dated: January 15, 2021
       New York, New York
